DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Status of the Application
The amendment filed on 7/18/2022 has been entered. The following has occurred: Claims 1, 10, 18 have been amended; Claims 8 and 16 have been cancelled. 
Claims 1-7, 9-15, and 17-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
35 U.S.C. 103 rejection has been maintained. 
Priority
The present application claims priority to Provisional Application 62/684,342, filed on 6/13/2018, and Provisional Application 62/626,292, filed on 2/5/2018.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9, 10, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20020165787 A1), hereinafter “Bates,” in view of Arora et al. (US 9898884 B1), hereinafter “Arora.”
Claims 1, 10, and 18, Bates discloses a vending machine, a computer-implemented method, and a non-transitory computer-readable storage medium, comprising: (Abstract, “vending machine”; “method of operating a reservation control system for reserving items dispensed by vending machines”; and para. [0041] and [0047], “signal bearing medium” and “storage media”):
one or more processors (Fig.2 and para. [0047] disclosing controller; Fig. 3 and para. [0051] disclosing CPU of the vending machine; Fig.9 and para. [0072], “FIG. 9 shows a system 900 which is an exemplary embodiment of a reservation system. System 900 has a plurality of input devices 902 1, 902 2, . . . 902 N (collectively referred to as input devices 902 N). Illustratively, the input devices 902 N include a vending machine 902 1, a personal digital assistant (PDA) 902 2, a wireless (“cell”) phone 902 3, a laptop 902 4, and a desktop 902 5. Each input device 902 N may include a central processing unit (CPU) 904”. Para. [0074], “central control system 920 illustratively includes at least one processor 922 coupled to memory 924 and read only memory (ROM) 926 via a bus 925. Processor 922 may represent one or more processors (e.g., microprocessors)”);
one or more transceivers adapted to communicate with a management server over a one or more communication networks (para. [0045]-[0046], [0049] disclosing vending machine connect to network may include wire, radio, fiber optic cable, or any other device or method adapted to support a network connection);
an inventory database configured to store item records of items offered by the vending machine and store a status of the items offered by the vending machine (Para. [0047], “The memory device 206 provides a repository for information such as inventory, prices, vending machine locations and the like.” Fig. 4 and para. [0052], “the inventory file 314 is shown in FIG. 4. The inventory file 314 comprises a plurality of records 402 containing item and price information. A record 402 is provided for each item carried by the vending machine 300. Accordingly, each record 402 includes an item entry 404. A default price for each item is contained in a price entry 406. In one embodiment, each record 402 also includes a maximum price entry 408. An availability entry 410 indicates the number of items in stock at the vending machine. Entries 412 indicate that each record 402 may comprise additional information.” Also, in Fig. 1 and para. [0081], “product table 948 is a central repository of all products found within all vending locations. Each record of the table 948 corresponds to a particular item type at a particular location. The table 948 comprises a location ID entry 1102, an item ID entry 1104, a quantity available entry 1106, a quantity reserved entry 1108, and a price entry 1110. An entry 1112 is representative of other entries which may be included in other embodiments. The location ID entry 1102 contains an address provided from one of the location ID entries 1002 and corresponds to a location where the item specified by the record is available. The item ID entry 1104 is used as a unique identifier to differentiate amongst products. The quantity available entry 1106 is the number of items available at the specified location.” The quantity of item availability at a vending machine location is representation of the stored status of the items offered by the vending machine (see specific detail in Fig. 8 and para. [0065]). The above-mentioned inventory information is stored in a central repository which is representative of an inventory database), and
one or more non-transitory memories coupled to the one or more processors, the inventory database, and the one or more transceivers, the one or more non-transitory memories storing a set of computer executable instructions that, when executed by the one or more processors (Para. [0051], “the vending machine 300 includes a central processing unit (CPU) 302, a memory 304 and a storage 306, each connected by a bus 308. The vending machine 300 may also include an interface 316 for external input/output devices. The CPU 302 is configured with an inventory monitor program 310, which may be loaded from memory 304 for execution. The memory 304 contains data structures which may be utilized by the inventory monitor program 310 during execution. Illustratively, the memory 304 contains a reply list 312 and an inventory file 314”), cause the vending machine to:
detect a lockout request received via the one or more transceivers, the lockout request indicating an item type (Abstract, disclosing the receiving from a requesting computer, a reservation request of an item. Further in Claim 5 and para. [0081] disclosing the reservation request comprises receiving an item identifier and item location identifier. In para. [0081], “product table 948 is a central repository of all products found within all vending locations. Each record of the table 948 corresponds to a particular item type at a particular location. The table 948 comprises a location ID entry 1102, an item ID entry 1104, a quantity available entry 1106, a quantity reserved entry 1108, and a price entry 1110” disclosing the item type associated with item identifier (ID). The item ID entry is a particular item type which is representation of an item type associated with the item of the claimed invention. This is consistent with the Applicant’s Specification in para. [0072], “At block 444, the vending machine queries an inventory database (such as the inventory databases 232 and 332 of FIGS. 2 and 3, respectively) to identify items associated with the item type.” In corresponding Fig. 3 of the Applicant’s Drawing, the items associated with the item type is illustrated as a plurality of items associated with Code “gf79” which is similar to an item ID. Further, in claim 11 and para. [0071] disclosing the reserving of the item comprises placing a hold on the item, which the Office interprets the reservation request to hold on an item identifier of an item from being sold is equivalent to a lockout request that prevents the item type/identifier and corresponding item to be sold);
query the inventory database to identify items associated with the item type (para. [0059], [0065]-[0066] disclosing in response to the request, querying the product data structure to check availability of the items associated with the item identifier). Also, in para. [0081], “product table 948 is a central repository of all products found within all vending locations. Each record of the table 948 corresponds to a particular item type at a particular location.” Which disclosing the inventory database of all products/items at all vending locations and each record corresponds to a particular item type at a particular vending machine location); and
change the status of each item currently offered by the vending machine and is associated with the item type to indicate that the item is locked out, wherein changing the status of the item prevents the item from appearing in a list of available items (Para. [0100] disclosing identifying the reservation/lockout request for specific item, quantity, and location IDs is available, reserving/locking out the item from product table and added to the reserved item table, which is changing the status of the item with the item identifier (representative of the item type) to be reserved (i.e., locked out). The change of status of the items prevents the corresponding items from appearing to be available, in which, unavailable, see para. [0066] and [0106]. Further in para. [0089] disclosing when reserve status of the item is removed, making the item available for sale to other customer again, which in prior was unavailable to appear for sale to other customers).
Bates teaches the above-mentioned limitations, the only difference between the claimed invention and Bates is that, Bates suggests the reserved status would prevent item from appearing in a list of available items, however, Bates is not explicit. For that reason, the Office introduce Arora, in the analogous field of system and method vending machine via mobile device and network communication, which specifically teaches, 
change the status of each item currently offered by the vending machine and is associated with the item type to indicate that the item is locked out, wherein changing the status of item prevents the item from appearing in a list of available items (Col. 2 Ln. 17-31 teaching the elimination of offering which is prevent the items from appearing in offering of list of available items as result of “not in stock” which is item not available described in Bates, or “product past its sell by date” which is another example of lock out request described in Bates para. [0089]). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the vending machine system and method of Bates to include the specifics of eliminating the offering of unavailable items to the customer as taught by Arora, for the reason and motivation reducing the time for the customer to browse items that are unavailable. Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bates to include, as disclosed in Arora, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function in the similar field of vending machine control as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claims 6, 14, and 19, the combination of Bates and Arora make obvious of the vending machine of claim 1, the method of claim 10, and the non-transitory computer-readable storage medium of claim 18. Bates further discloses
wherein to prevent the set of items from appearing in the list of available items, the instructions, when executed by the one or more processors, cause the vending machine to: detect that a customer is interacting with a user interface of the vending machine to purchase an item (Bates: para. [0054]-[0055], [0059] disclosing vending machine provides user interface to monitor the interaction with a customer);
(The following limitations are rejected together)
generate the list of items available at the vending machine, wherein the list of items does not include items corresponding to item records indicating the locked out status; and present the list of items available at the vending machine via the user interface (Para. [0100] disclosing the checking of the item if available, reference Fig. 17 box 1720 and 1770. The system process identifies whether if the item is reserved in the reserved item table (which the reservation is form of locked out status), see Fig. 17 box 1730, identifying the item to be not available due to reserved status, see box 1731.  Para. [0093] disclosing the dropdown provides a list of all available products available from the location specified and only the locations having the item available are shown. In para. [0090]-[0091] disclosing vending machine 902-1 comprises the graphical user interface (GUI) adapted to facilitate reserving vending machine items. In para. [0066], [0102], [0104], [0106] disclosing the indication or message for the item not available).
 Claims 7, 15, and 20, the combination of Bates and Arora make obvious of the vending machine of claim 1, the method of claim 10, and the non-transitory computer-readable storage medium of claim 18. Bates further discloses
wherein to prevent the set of items from appearing in the list of available items, the instructions, when executed by the one or more processors, cause the vending machine to: receive, via the one or more transceivers, a request for a list of available items at the vending machine (Para. [0056]-[0058], [0060], [0063],  disclosing receiving the request from another vending machine or the control system over the network.);
(The following limitations are rejected together)
generate the list of items available at the vending machine, wherein the list of items does not include items corresponding to item records indicating the locked out status; and transmit, via the one or more transceivers, the list of available items to the management server (Para. [0100] disclosing the checking of the item if available, reference Fig. 17 box 1720 and 1770. The system process identifies whether if the item is reserved in the reserved item table (which the reservation is form of locked out status), see Fig. 17 box 1730, identifying the item to be not available due to reserved status, see box 1731.  Para. [0093] disclosing the dropdown provides a list of all available products available from the location specified and only the locations having the item available are shown. In para. [0072], and [0090]-[0091] disclosing input devices can be a vending machine 902 1, a personal digital assistant (PDA) 902 2, a wireless (“cell”) phone 902 3, a laptop 902 4, and a desktop 902 5 comprises the graphical user interface (GUI) adapted to facilitate reserving vending machine items. In para. [0066], [0102], [0104], [0106] disclosing the indication or message for the item not available).
Claims 9 and 17, the combination of Bates and Arora make obvious of the vending machine of claim 1 and the method of claim 10. Bates further discloses
wherein to prevent the set of items from appearing in the list of available items, the instructions, when executed by the one or more processors, cause the vending machine to: change a parameter associated the item type to indicate the locked out status (Bates: Para. [0060], [0082] and [0095] disclosing specifying parameters such as proximity, location, time and date for the reservation (i.e. lockout).
Claims 2-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US20020165787A1), hereinafter “Bates,” in view of Arora et al. (US9898884B1), hereinafter “Arora,” and further in view of “Ooyen” et al. (US20120004770A1), hereinafter “Ooyen.”
Claims 2 and 11, the combination of Bates and Arora make obvious of the vending machine of claim 1 and the method of claim 10. 
Bates teaches reserving item from being sold/available based on requested item identifier, and Arora teaches eliminating the offering of the product based on the reason of past expiration date. The only difference between the claimed invention and the combination is that, the combination fails to expressly teach the item type being recall. 
Specifically, the combination fails to expressly teach, wherein the lockout request is indicative of items of the item type being recalled.
However, Ooyen is directed to analogous art of vending machine for storage, labeling and dispending labelled container containing different products, which specifically teaches wherein the lockout request is indicative of items of the item type being recalled (Ooyen, para. [0244], teaches instruction issues form the service provider, a request to remove old stock, implement a drug recall of one or more SKUs, or empty the medication reject bin. In para. [0189] teaching the reasons for the medication/item reject includes outside of normal parameter/temperature and/or expiration). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the request to remove item identifier for past expiration date as a reason in vending machine system and method of Bates and Arora to be included in reasons for recall as taught in Ooyen for the motivation providing a safe and reliable product/medication to the consumer.  Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bates and Arora to include, as disclosed in Ooyen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function in the similar field of vending machine control as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claims 3-5 and 12-13, the combination of Bates and Arora make obvious of the vending machine of claim 1 and the method of claim 10. 
However, the combination fails to teach a temperature sensor and indication that the item has been outside of a suitable range of temperature. 
Specifically, the combination fails to teach:
(Claim 3) further comprising a temperature sensor.
(Claim 4) transmit, via the one or more transceivers, temperature data generated by the temperature sensor.
(Claim 5) wherein the lockout request is indicative of the temperature data indicating that a temperature of the vending machine has been outside of a suitable range of temperatures for the item type.
(Claim 12) transmitting, to a management server, temperature data generated by a temperature sensor associated with the vending machine.
(Claim 13) wherein the lockout request is indicative of the temperature data indicating that a temperature of the vending machine has been outside of a suitable range of temperatures for the item type.
However, Ooyen is directed to analogous art of vending machine for storage, labeling and dispending labelled container containing different products, which specifically teaches:
(Claim 3) further comprising a temperature sensor (Para. [0052]-[0053], [0189], [0285] teaching the temperature sensor for monitoring the temperature of medication/item).
(Claim 4) transmit, via the one or more transceivers, temperature data generated by the temperature sensor (Para. [0052]-[0053], [0189], [0285] teaching the temperature sensor for monitoring the temperature of medication/item and reporting of the temperature of the vending machine to system over the network. Para. [0047], [0052], and [0189] disclosing the reporting to the system server over network).
(Claim 5) wherein the lockout request is indicative of the temperature data indicating that a temperature of the vending machine has been outside of a suitable range of temperatures for the item type (Para. [0052]-[0053], [0189], [0284]-[0285] teaching the temperature sensor for monitoring the temperature of medication/item and reporting/indicating the medication/item has been stored outside of specified storage temperature range and time then identified by the system to be removed from accessible inventory). 
(Claim 12) transmitting, to a management server, temperature data generated by a temperature sensor associated with the vending machine (Para. [0052]-[0053], [0189], [0284]-[0285] teaching the temperature sensor for monitoring the temperature of medication/item and reporting of the temperature of the vending machine to system over the network. Para. [0047], [0052], and [0189] teaching the reporting to the system server).
(Claim 13) wherein the lockout request is indicative of the temperature data indicating that a temperature of the vending machine has been outside of a suitable range of temperatures for the item type (Para. [0052]-[0053], [0189], [0284]-[0285] teaching the temperature sensor for monitoring the temperature of medication/item and reporting/indicating the medication/item has been stored outside of specified storage temperature range and time then identified by the system to be removed from accessible inventory).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the request to remove item identifier for past expiration date as a reason in the vending machine system and method of Bates and Arora to include product/item/medication stored outside of allowable temperature as a reason for recall/removal of item/medication in the temperature monitoring vending system and method as taught in Ooyen for the motivation providing a safe and reliable product/medication to the consumer.  Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bates and Arora to include, as disclosed in Ooyen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function in the similar field of vending machine control as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Remarks
35 U.S.C. 103 Rejections:
Applicant’s remark has been full considered, however, is found to be unpersuasive. 
On page 9, the Applicant asserts, “as generally agreed during the interview, the instant amendment overcomes the combination of Bates and Arora.” The Examiner respectfully disagrees. During the interview and shown in the interview summary, the Examiner suggested narrowing the claim limitations to show the specific distinction and differences, however, the claim limitations in the instant amended claims filed on 7/18/2022, do not reflect to be narrower in language under the broadest reasonable interpretation over the references of the record. 
On page 8, the Applicant did not provide any specific argument nor how the claim limitation should be interpreted over the prior arts. The Examiner has provided specific claim interpretation for the amended claim limitations in the 103 rejection above. Therefore, the 103 rejection has been maintained. 
On the bottom of page 8 to page 9, the Applicant asserts the Ooyen fails to resolve the deficiencies of Bates and Arora. The Applicant refers to para. [0002], [0144], and [0224], the citation paragraphs that are not cited by the Office, then further asserts Ooyen does not disclose or suggest that the “stocking instructions” that relates to the drug recall are “received via the one or more transceivers” of the vending kiosk. The Office likes to remind the Applicant, the citation paragraphs are not cited by the Office Action for the claim limitations.  
For clarity, the Office introduced Ooyen to teach if it is well-known and obvious for the lockout request is indicative of items of the type being recalled. Ooyen answers this question affirmatively. The Office cited para. [0189] and [0244] to teach in the art of vending machine field, the server would indicate a lockout request and identify the items (e.g., medicine) that are outside of the allowable range of temperature or expiration, as recall. The Applicant does not argue why or how the reference, Ooyen does not teach the specific limitations of claims 2-5 and 11-13. Therefore, the Applicant does not provide a persuasive argument and the corresponding rejection is maintained. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Dobbins (US 20050015302 A1) is directed to a method and apparatus for minimizing waste in vending machines, which a vend controller and vend control software determine when product having a limited shelf life is approaching the end of that shelf life and a display indicates to a customer that an appropriate discount exists if he or she wants to purchase the product. For vending machines connected in a monitoring network, the determination regarding approaching the end of the shelf life and an appropriate discount can be made remotely and transmitted to the vending machine, eliminating the need for increased complexity in the vending machine control electronics. Vending of stale products can be prevented using either approach and customers can be informed that the product is near the end of its shelf life and afforded an opportunity to knowledgably purchase the product or not, insuring increased customer satisfaction with the vending experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689     


/RICHARD W. CRANDALL/Examiner, Art Unit 3689